This case was kept under consideration till July, 1818, when the Chancellor delivered the following opinion.
The testator, Wilson Rider, bequeathed the Negroes to his wife, Charity, for life, and after her death1 (Negro Jacob ex*391cepted) to George Rider’s children, and to his daughter, Sarah Stone, and his daughter, Mary Moore. Charles Rider, the executor, delivered the Negroes to Charity according to the bequest in the will; and therefore the complainant has no demand against Aydelot and wife, the executors of Charles Rider, who was executor of Wilson Rider, on account of these Negroes.
As to the £10.19.3, the share of Charles, son of George, of the balance of two-third parts of the personal estate of Wilson Rider, Aydelot and wife, executors, are liable, as they admit in their answer; for there was that sum of the personal estate of Wilson Rider due to Charles, the intestate of Waples, in the hands of Charles, the executor. And he left assets in the hands of Mary, his executrix, now wife of Aydelot, sufficient to pay it. But Waples is not entitled to interest on this money. He called on Mrs. Rider, now Mrs. Aydelot, early after his administration, and she professed her willingness to pay the money, if he would show, or satisfy her, that he was entitled to receive it; but this he did not do. If he had exhibited his letters of administration, he would have removed all doubts; but as he was a stranger, living in Delaware, and acting under letters of administration granted here, and she residing in Maryland, and the estate being there, and being adjusted and settled there, she certainly was not in fault for not paying him, for if she had paid the money erroneously, she would still have been liable. From that time, which was in 1802, until 1806, he never made any demand, still knowing that she had the money and was willing to pay it, being assured that it would be properly paid. The £10.19.3 must be decreed to be paid to the plaintiff, but without interest, for the above reasons.
With respect to the Negroes, it appears that George Moore, in right of Sarah, his wife, and Mary Moore, took them after the death of Charity, the legatee for life. These Negroes were given to Sarah Moore and Mary Moore, and to the children of George Rider after the death of Charity, but the children of George Rider got no part of them; and this is a suit brought by Waples, administrator of Charles Rider, son of George, for his part of the Negroes, against Charles Moore and Levin Moore, the executors of George Moore, who, in right of his wife, Sarah, possessed himself of a moiety of the Negroes, and against the said Sarah Moore, daughter and legatee of Wilson Rider, and widow of said George Moore, deceased. Mary Moore, the other daughter and legatee of Wilson Rider, died out of the state, and no administration has been taken of her estate; therefore there is no party in this suit a representative of said Mary. If George Moore took more than *392he was entitled to in right of his wife, Sarah, she cannot be answerable to Waples, the representative of Charles Rider, therefor.- No part of Charles’ share of the Negroes went into her hands while she was sole; and although her husband, George, claimed and acted in her right, she cannot be responsible for any portion of the Negroes which he obtained, beyond the share he was entitled to in her right. Since the death of George Moore, all his personal estate went into the hands of his executors, Charles Moore and Levin Moore. Sarah then cannot be called on by the administrator of Charles Rider, son of George.
It only remains to consider the liability of Charles Moore and Levin Moore, the executors of George Moore. George Moore and Mary divided the Negroes between them after the death of Charity. No regard was paid to the interest of George Rider’s children, or child; and it seemed to be considered that Sarah and Mary Moore were wholly entitled to them. George Moore died in the year 1805. Charles Moore and Levin Moore, his executors, have fully administered and settled his estate and closed their administration without notice, as they allege, of any claim or interest of Charles Rider or his representative, Waples, or that any demand had ever been made of any of these Negroes. No notice or demand is \ proved. Waples administered on Charles Rider in 1802. He never sued or demanded these Negroes, or any of them, of George Moore in his lifetime, nor of the executors of George Moore until this bill was filed in 1816. The Act of Limitations now bars him; or rather, I would say that the equity of the administrator of Charles Rider is rebutted by the superior equity of the defendants, executors of George Moore, arising from the loches of the complainant. Waples suffered fourteen years to elapse after the letters of administration were granted to him, and ten or eleven after the death of George Moore. The administration account of George Moore’s estate was passed in 1807, eight or nine years before the bill was filed and the estate disposed of according to his will, it is to be presumed. Now, after this length of time and the settlement of the estate of George Moore and the disposition of the same to his legatees, without any notice or demand whatsoever, it would be doing injustice to the executors to make them responsible. How could they be reimbursed, having had no notice of the claim? Upon this principle, the bill as to these defendants should be dismissed. If any wrong is done to complainant, his own negligence has produced it. It would be manifestly unjust, at this late day, to put the executors to a suit against the legatees of George Moore to reimburse them on account of this claim of Waples, administrator of Charles Rider.-
*393Bill dismissed as to executors of George Moore and as to Sarah Moore. Decree payment of £10.19.3 by Aydelot and wife. Complainant pays his own costs and costs of George Moore’s executors and of Sarah Moore. Aydelot and wife pay their own costs.

 At this point, Ridgely’s Notebook, II, 71, the account of this case is interrupted ; the Chancellor’s opinion is begun anew at 89.